UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06441 AMERICAN CENTURY INTERNATIONAL BOND FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 12-31-2009 ITEM 1. REPORTS TO STOCKHOLDERS. Semiannual Report December 31, 2009 American Century Investments International Bond Fund Table of Contents Presidents Letter 2 Market Perspective 3 Major Currency and Global Bond Market Returns 3 International Bond Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Bond Holdings by Country 8 Types of Investments in Portfolio 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 17 Statement of Operations 19 Statement of Changes in Net Assets 20 Notes to Financial Statements 21 Financial Highlights 29 Other Information Additional Information 35 Index Definitions 36 The opinions expressed in the Market Perspective and the Portfolio Commentary reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: Thank you for taking time to review the following pages, which provide the performance of your investment along with the perspectives of our experienced portfolio management team for the financial reporting period ended December 31, 2009. We appreciate your trust in American Century Investments ® at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what new challenges and opportunities await us. Critical factors that we are anticipating in 2010 include marked shifts in investment and spending behavior, along with consolidation in our industry. Most importantly, we think the U.S. economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed in the third quarter of 2008, but 2010 will likely bring continuing challenges. The U.S. stock markets rebound since last March and the second-half economic surge in 2009 were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces high unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Foreign Bonds Advanced International fixed-income markets posted positive returns for the six months ended December 31, 2009. Interest rates were relatively stable in nearly every major foreign bond market during the six-month period, reflecting the tug-of-war between supply and demand. While many countries continued to issue new debt to fund economic stimulus programs, the new supply was more than offset by strong demand from central banks seeking to keep interest rates accommodative and financial institutions seeking to maintain liquidity and rebuild their balance sheets. Instead, international bond performance was driven primarily by improving economic conditions worldwide. Third-quarter economic growth turned positive in the U.S., Germany, France, and Japan after more than a year of declining output. In addition, China reported improvements in industrial production and global trade levels, while the troubled housing market in the U.K. began to stabilize. Toward the end of the year, both the Australian and Norwegian central banks raised short-term interest ratesthe first steps toward removing their accommodative monetary policy. Better economic conditions led to a growing risk appetite among investors. As a result, non-government bonds outperformed government securities during the six-month period, and bond markets in peripheral European countries such as Italy and Spain fared better than larger European markets like France and Germany. Benefiting from a Decline in the U.S. Dollar Currency fluctuations also had an impact on international bond returns. The U.S. dollar depreciated against most major foreign currencies during the period, enhancing foreign bond returns for U.S. investors. The dollar fell by 2% versus the euro and 3.5% versus the Japanese yen, but it tumbled even further against the more cyclical currencies, including the Australian dollar, the New Zealand dollar, and the Norwegian kroner. The dollars decline reflected the rapidly growing fiscal deficit in the U.S., increased issuance of U.S. Treasury debt, and expectations that the Federal Reserve will keep interest rates at historically low levels until at least the middle of 2010. Major Currency and Global Bond Market Returns For the six months ended December 31, 2009* Currency Returns U.S. Dollar vs. Euro 2.01% U.S. Dollar vs. Japanese Yen 3.47% International Bond Market Returns (in dollars) JPMorgan Government Bond Index  Global, excluding U.S. 4.96% JPMorgan Global Traded Government Bond Index 3.92% * Total returns for periods less than one year are not annualized. 3 Performance International Bond Total Returns as of December 31, 2009 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years 10 years Inception Date Investor Class BEGBX 4.72% 6.72% 3.59% 6.86% 6.50% 1/7/92 Fund benchmark  4.99% 7.16% 4.80% 8.10% 7.19%  JPMorgan Global Traded Government Bond Index  3.92% 1.90% 4.60% 6.70% 6.57%  Institutional Class AIDIX 4.78% 6.86% 3.81%  6.26% 8/2/04 A Class AIBDX 10/27/98 No sales charge* 4.54% 6.40% 3.29% 6.58% 5.01% With sales charge* -0.19% 1.64% 2.34% 6.09% 4.58% B Class AIQBX 9/28/07 No sales charge* 4.18% 5.58%   4.24% With sales charge* -0.82% 1.58%   2.97% C Class AIQCX 9/28/07 No sales charge* 4.18% 5.58%   4.24% With sales charge* 3.18% 5.58%   4.24% R Class AIBRX 4.49% 6.19%   4.77% 9/28/07 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) See Index Definitions page. (3) Since 12/31/91, the date nearest the Investor Classs inception for which data are available. (4) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. Performance, with sales charge, prior to that date has been adjusted to reflect the A Classs current sales charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 International Bond One-Year Returns Over 10 Years Periods ended December 31 Investor Class -1.20% -1.66% 23.53% 19.91% 13.10% -8.23% 8.25% 9.89% 2.41% 6.72% Fund benchmark -0.23% -1.16% 25.26% 21.97% 14.39% -8.04% 9.68% 11.98% 4.43% 7.16% JPMorgan Global Traded Government Bond Index 2.32% -0.80% 19.37% 14.53% 10.11% -6.53% 5.94% 10.81% 12.00% 1.90% Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 0.83% 0.63% 1.08% 1.83% 1.83% 1.33% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance i s no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary International Bond Portfolio Managers: John Lovito and Federico Garcia Zamora Performance Summary International Bond returned 4.72%* for the six months ended December 31, 2009. By comparison, the JPMorgan Global Traded Government Bond Index (JPM GTGBI) returned 3.92%, while the funds benchmarkthe JPM GTGBI with the U.S. excluded and Japan weighted at 15%returned 4.99%. The JPM GTGBIs advance for the six-month period reflected the broad advance in government bonds worldwide. However, as the higher return of the funds benchmark indicates, the exception was in the U.S., where government bonds declined for the six months. The benchmark has no exposure to the U.S. bond market. International Bond posted a solid gain for the six-month period but modestly underperformed its benchmark. Its worth noting that the return for the benchmark index was calculated as of 4:00 p.m. London time (11:00 a.m. Eastern U.S. time) on the last day of the period, while the funds return was calculated as of 4:00 p.m. Eastern U.S. time. Currency fluctuations in between these times can have an impact on relative performance. In addition, the funds results reflected operating expenses, while the benchmarks return did not. Portfolio Positioning At the beginning of the reporting period, the fund held overweight positions in the bond markets in Sweden, New Zealand, and the euro zone, with corresponding underweight positions in Japan, the U.K., and Australia. Based on our relative value investment approach, we made a few adjustments to this positioning during the last six months. We eliminated our overweight position in New Zealand bonds and underweight position in Australian bonds, taking profits after these fixed-income markets converged. We also invested in some of the peripheral European bond markets that lagged early in the period, including Portugal, Austria, and Finland. We substantially reduced the funds exposure to non-government bonds, taking profits following their notable outperformance in the second and third quarters of 2009. By the end of the period, we had trimmed our non-government position from 20% of the portfolio to 11%, which we believe is closer to our optimal long-term exposure to this segment of the international bond markets. One other noteworthy adjustment to the portfolio was adding a modest position in U.S. securities late in the period to take advantage of a historically wide gap between short- and long-term interest rates. We established a long position in 30-year Treasury bond futures and a short position in two-year Treasury futures. This positioning will contribute favorably to performance if the yield gap between two-year and 30-year Treasury securitieswhich is currently near its widest level in yearsnarrows going forward. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 6 International Bond Currency Strategy Contributed Favorably Our currency positioning added value to performance during the six-month period. We maintained an underweight position in the U.S. dollar throughout the period, which paid off as the dollar declined against the major foreign currencies. More importantly, however, the portfolio held overweight positions in the more cyclical currenciesincluding Australia, New Zealand, Canada, and Norway. The economies in these countries held up relatively well during the global economic downturn in late 2008 and early 2009, and consequently these economies are further along the path to recovery. As a result, their currencies appreciated significantly during the six-month period. In particular, the Australian and Norwegian currencies rallied sharply thanks to interest rate hikes by their respective central banks late in the period. Toward the end of the six months, we modestly reduced our overweight positions in cyclical currencies given their outperformance, but we did not entirely eliminate the overweights. A Look Ahead As we move into 2010, our outlook remains largely the same as it has been throughout 2009. We expect global interest rates to stay at fairly low levels as the worldwide economic recovery progresses at a slow and gradual pace. International bond markets are likely to remain in a narrow trading range as they face a tug-of-war between increased supply (as governments borrow more to cover widening fiscal deficits) and accommodative monetary policy from many of the worlds central banks. Within the portfolio, we remain overweight in European bond markets, where monetary policy has been relatively muted, and underweight Japan and the U.K., both of which have implemented the most aggressive monetary policy outside the U.S. Meanwhile, we continue to emphasize cyclical currencies, which should outperform further as their economies outpace the global recovery. 7 International Bond Portfolio at a Glance As of 12/31/09 As of 6/30/09 Weighted Average Life 8.7 years 9.1 years Average Duration (Effective) 6.4 years 6.5 years Bond Holdings by Country % of net assets % of net assets as of 12/31/09 as of 6/30/09 Germany 24.0% 22.8% United Kingdom 13.0% 11.0% Japan 12.4% 10.4% France 5.6% 6.1% Italy 4.8% 8.1% Finland 4.7% 4.8% Spain 4.6% 4.8% Belgium 4.3% 4.4% Netherlands 4.0% 4.2% Canada 3.9% 5.6% Portugal 3.8%  Austria 2.9%  Denmark 2.5% 4.5% Multi-National 2.3% 4.7% Sweden 1.9% 3.2% Ireland 1.6%  Australia 0.6% 0.5% New Zealand  1.7% United States 0.2% 0.1% Cash and Equivalents 2.9% 3.1% (1) These countries are members of the euro zone. (2) Includes temporary cash investments and other assets and liabilities. Types of Investments in Portfolio % of net assets % of net assets as of 12/31/09 as of 6/30/09 Government Bonds 83.1% 76.7% Credit 10.6% 20.1% Short-Term Investments 3.4% 0.1% Temporary Cash Investments 0.9% 0.7% Other Assets and Liabilities 2.0% 2.4% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2009 to December 31, 2009. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 7/1/09 12/31/09 7/1/09  12/31/09 Expense Ratio* Actual Investor Class $1,000 $1,047.20 $4.23 0.82% Institutional Class $1,000 $1,047.80 $3.20 0.62% A Class $1,000 $1,045.40 $5.52 1.07% B Class $1,000 $1,041.80 $9.37 1.82% C Class $1,000 $1,041.80 $9.37 1.82% R Class $1,000 $1,044.90 $6.80 1.32% Hypothetical Investor Class $1,000 $1,021.07 $4.18 0.82% Institutional Class $1,000 $1,022.08 $3.16 0.62% A Class $1,000 $1,019.81 $5.45 1.07% B Class $1,000 $1,016.03 $9.25 1.82% C Class $1,000 $1,016.03 $9.25 1.82% R Class $1,000 $1,018.55 $6.72 1.32% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments International Bond DECEMBER 31, 2009 (UNAUDITED) Principal Principal Amount Value Amount Value Government Bonds  83.1% Government of Finland, AUSTRIA  2.9% 4.375%, 7/4/19 EUR 2,800,000 $ Republic of Austria, 84,040,413 3.40%, 10/20/14 EUR 7,780,000 $ FRANCE  4.0% Republic of Austria, Government 4.30%, 9/15/17 EUR 8,400,000 12,687,779 of France, Republic of Austria, 4.00%, 4/25/14 EUR 14,770,000 22,523,346 4.35%, 3/15/19 EUR 13,000,000 19,542,706 Government Republic of Austria, of France, 4.15%, 3/15/37 EUR 5,725,000 7,743,153 3.25%, 4/25/16 EUR 6,100,000 8,891,058 51,459,418 Government BELGIUM  4.3% of France, Kingdom of Belgium, 4.25%, 4/25/19 EUR 13,170,000 19,932,632 4.00%, 3/28/14 EUR 25,300,000 38,462,208 Government Kingdom of Belgium, of France, 4.00%, 3/28/18 EUR 19,070,000 28,242,105 5.50%, 4/25/29 EUR 6,780,000 11,346,926 Kingdom of Belgium, Government 5.00%, 3/28/35 EUR 7,150,000 11,020,305 of France, 4.75%, 4/25/35 EUR 6,285,000 9,704,315 77,724,618 72,398,277 CANADA  3.9% GERMANY  17.2% Government of Canada, German 3.75%, 6/1/12 CAD 22,000,000 22,012,621 Federal Republic, 4.25%, 10/12/12 EUR 46,400,000 71,163,778 Government of Canada, German 5.00%, 6/1/14 CAD 19,900,000 20,899,709 Federal Republic, 3.50%, 1/4/16 EUR 54,700,000 81,594,137 Government of Canada, German 3.75%, 6/1/19 CAD 9,200,000 8,895,635 Federal Republic, 3.75%, 1/4/19 EUR 38,090,000 56,467,661 Government of Canada, German 5.75%, 6/1/33 CAD 15,701,000 18,495,609 Federal Republic, 5.625%, 1/4/28 EUR 19,340,000 32,888,085 70,303,574 German DENMARK  2.5% Federal Republic, Kingdom of Denmark, 4.75%, 7/4/34 EUR 14,380,000 22,368,553 5.00%, 11/15/13 DKK 180,000,000 37,801,994 German Kingdom of Denmark, Federal Republic, 4.00%, 11/15/17 DKK 37,500,000 7,496,431 4.25%, 7/4/39 EUR 10,700,000 15,701,905 45,298,425 KfW, FINLAND  4.7% 4.375%, 10/11/13 EUR 19,400,000 29,759,300 Government 309,943,419 of Finland, IRELAND  1.6% 4.25%, 9/15/12 EUR 15,100,000 23,076,299 Republic of Ireland, Government 4.00%, 1/15/14 EUR 11,500,000 16,917,737 of Finland, Republic of Ireland, 3.125%, 9/15/14 EUR 20,000,000 29,449,131 5.90%, 10/18/19 EUR 7,100,000 11,004,564 Government 27,922,301 of Finland, 3.875%, 9/15/17 EUR 18,290,000 27,246,993 11 International Bond Principal Principal Amount Value Amount Value ITALY  4.8% SPAIN  4.5% Republic of Italy, Government of Spain, 5.25%, 8/1/17 EUR 36,050,000 $ 5.40%, 7/30/11 EUR 11,550,000 $17,555,075 Republic of Italy, Government of Spain, 5.00%, 8/1/34 EUR 9,410,000 13,970,749 4.25%, 1/31/14 EUR 21,460,000 32,469,569 Republic of Italy, Government of Spain, 4.00%, 2/1/37 EUR 11,500,000 14,669,911 4.30%, 10/31/19 EUR 9,600,000 14,128,592 86,331,598 Government of Spain, JAPAN  11.6% 4.90%, 7/30/40 EUR 11,800,000 17,369,659 Government of Japan, 81,522,895 1.20%, 3/20/12 JPY 5,670,000,000 62,268,940 SWEDEN  1.9% Government of Japan, Government 0.60%, 9/20/14 JPY 3,072,600,000 33,224,527 of Sweden, Government of Japan, 5.25%, 3/15/11 SEK 100,000,000 14,784,371 1.20%, 6/20/15 JPY 3,230,000,000 35,864,982 Government Government of Japan, of Sweden, 1.80%, 6/20/18 JPY 1,580,000,000 18,003,705 6.75%, 5/5/14 SEK 78,200,000 12,863,016 Government of Japan, Government 1.50%, 9/20/18 JPY 2,650,000,000 29,429,952 of Sweden, 4.25%, 3/12/19 SEK 47,530,000 7,142,517 Government of Japan, 2.10%, 12/20/26 JPY 1,701,000,000 18,671,039 34,789,904 Government of Japan, UNITED KINGDOM  11.4% 2.40%, 3/20/37 JPY 1,100,000,000 12,193,837 Government of 209,656,982 United Kingdom, 5.00%, 3/7/12 GBP 5,300,000 9,187,467 NETHERLANDS  4.0% Government of Kingdom of United Kingdom, Netherlands, 5.00%, 9/7/14 GBP 15,300,000 27,097,816 4.25%, 7/15/13 EUR 27,000,000 41,568,419 Government of Kingdom of United Kingdom, Netherlands, 4.00%, 9/7/16 GBP 11,900,000 19,860,012 4.00%, 7/15/16 EUR 7,350,000 11,136,146 Government of Kingdom of United Kingdom, Netherlands, 4.50%, 3/7/19 GBP 35,100,000 58,563,669 4.00%, 1/15/37 EUR 14,250,000 19,702,420 Government of 72,406,985 United Kingdom, PORTUGAL  3.8% 8.00%, 6/7/21 GBP 3,100,000 6,760,248 Republic of Portugal, Government of 3.60%, 10/15/14 EUR 7,780,000 11,397,515 United Kingdom, Republic of Portugal, 4.25%, 6/7/32 GBP 11,370,000 17,854,778 4.35%, 10/16/17 EUR 19,460,000 28,916,263 Government of Republic of Portugal, United Kingdom, 4.75%, 6/14/19 EUR 18,600,000 27,999,285 4.25%, 3/7/36 GBP 14,700,000 22,974,152 68,313,063 Government of United Kingdom, 4.50%, 12/7/42 GBP 26,700,000 43,924,832 206,222,974 TOTAL GOVERNMENT BONDS (Cost $1,468,594,752) 12 International Bond Principal Principal Amount Value Amount/ Credit  10.6% Shares Value Short-Term Investments (2)  3.4% AUSTRALIA  0.6% New South Wales GERMANY  3.2% Treasury Corp., German Federal 5.50%, 3/1/17 AUD 12,100,000 $ 10,515,697 Republic Treasury Bill, FRANCE  1.6% 0.38%, 2/17/10 EUR 20,000,000 $ Compagnie de German Federal Financement Republic Treasury Bill, Foncier, MTN, 0.43%, 3/17/10 EUR 20,000,000 28,658,672 1.25%, 12/1/11 JPY 2,750,000,000 29,546,607 57,319,207 GERMANY  3.6% UNITED STATES  0.2% Eurohypo AG U. S. Treasury Bills, (Covered Bond), 0.02%, 1/21/10 USD 4,800,000 4,799,937 3.75%, 4/11/11 EUR 44,300,000 65,300,444 TOTAL SHORT-TERM INVESTMENTS JAPAN  0.8% (Cost $64,603,728) Development Temporary Cash Investments  0.9% Bank of Japan, 2.30%, 3/19/26 JPY 1,280,000,000 14,271,241 JPMorgan U.S. Treasury MULTI-NATIONAL  2.3% Plus Money Market Fund Agency Shares 4,168 4,168 European Investment Bank, MTN, Repurchase Agreement, Credit Suisse First 4.75%, 6/6/12 GBP 10,550,000 18,122,491 Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/10, European Investment valued at $17,507,280), in a joint trading Bank, MTN, account at 0.001%, dated 12/31/09, due 5.375%, 10/15/12 EUR 14,660,000 22,952,810 1/4/10 (Delivery value $17,164,002) 17,164,000 41,075,301 TOTAL TEMPORARY SPAIN  0.1% CASH INVESTMENTS FTA Santander Auto, (Cost $17,168,168) Class A, VRN, 0.77%, TOTAL INVESTMENT 2/25/10, resets SECURITIES  98.0% quarterly off the (Cost $1,718,369,092) 3-month Euribor plus OTHER ASSETS 0.06% with no caps EUR 811,447 1,150,681 AND LIABILITIES  2.0% UNITED KINGDOM  1.6% TOTAL NET ASSETS  100.0% Royal Bank of Scotland Group plc, MTN, 3.25%, 1/25/13 EUR 20,000,000 28,659,761 TOTAL CREDIT (Cost $168,002,444) 13 International Bond Futures Contracts Underlying Face Contracts Purchased Expiration Date Amount at Value Unrealized Gain (Loss) 147 U.S. Long Bond March 2010 $16,960,125 $(712,704) Underlying Face Contracts Sold Expiration Date Amount at Value Unrealized Gain (Loss) 565 U.S. Treasury 2-Year Notes March 2010 $122,190,078 $606,696 Forward Foreign Currency Exchange Contracts Contracts to Sell Settlement Date Value Unrealized Gain (Loss) 81,882,013 JPY for AUD 1/29/10 $879,289 $67,621 82,243,557 JPY for CAD 1/29/10 883,171 62,749 24,012,393 EUR for DKK 1/29/10 34,422,966 1,484,403 164,779,524 JPY for EUR 1/29/10 1,769,483 130,874 6,570 SEK for EUR 1/29/10 918 8 246,305,322 JPY for GBP 1/29/10 2,644,946 195,928 4,368,534 EUR for JPY 1/29/10 6,262,512 227,960 701,168 EUR for SEK 1/29/10 1,005,159 40,679 15,266,224 EUR for SEK 1/29/10 21,884,895 907,473 20,000 AUD for USD 1/29/10 17,920 (425) 480,000 AUD for USD 1/29/10 430,085 (2,347) 510,000 AUD for USD 1/29/10 456,965 13,567 2,410,000 AUD for USD 1/29/10 2,159,384 22,871 2,710,000 AUD for USD 1/29/10 2,428,187 19,485 2,130,000 CAD for USD 1/29/10 2,036,621 (14,843) 2,210,000 CAD for USD 1/29/10 2,113,114 (19,929) 2,667,605 CAD for USD 1/29/10 2,550,657 (57,756) 110,000 CHF for USD 1/29/10 106,353 3,820 4,150,000 CHF for USD 1/29/10 4,012,414 (48,992) 8,626,190 CHF for USD 1/29/10 8,340,204 104,178 280,000 DKK for USD 1/29/10 53,924 2,806 490,000 DKK for USD 1/29/10 94,368 (210) 9,540,000 DKK for USD 1/29/10 1,837,283 62,132 284,180,000 DKK for USD 1/29/10 54,729,464 1,663,290 2,000,000 EUR for USD 1/29/10 2,867,100 72,260 2,090,000 EUR for USD 1/29/10 2,996,120 156,902 3,900,000 EUR for USD 1/29/10 5,590,845 (6,228) 60,000 GBP for USD 1/29/10 96,902 2,474 480,000 GBP for USD 1/29/10 775,219 (5,755) 964,000 GBP for USD 1/29/10 1,556,899 45,511 8,543,574 GBP for USD 1/29/10 13,798,214 449,836 99,000,000 JPY for USD 1/29/10 1,063,110 5,551 225,000,000 JPY for USD 1/29/10 2,416,159 37,368 681,557,803 JPY for USD 1/29/10 7,318,899 52,401 1,353,423,670 JPY for USD 1/29/10 14,533,721 451,306 770,000 NOK for USD 1/29/10 132,851 4,304 840,000 NOK for USD 1/29/10 144,929 (490) 14 International Bond Contracts to Sell Settlement Date Value Unrealized Gain (Loss) 17,460,000 NOK for USD 1/29/10 $3,012,444 $60,415 18,310,000 NOK for USD 1/29/10 3,159,098 52,112 18,520,000 NOK for USD 1/29/10 3,195,330 (42,051) 350,000 NZD for USD 1/29/10 253,670 (1,495) 930,000 NZD for USD 1/29/10 674,036 (4,639) 360,000 SEK for USD 1/29/10 50,323 2,276 2,270,000 SEK for USD 1/29/10 317,315 5,442 5,740,000 SEK for USD 1/29/10 802,374 (17,481) 274,867,683 SEK for USD 1/29/10 38,422,774 772,927 $254,298,614 $6,958,288 (Value on Settlement Date $261,256,902) Contracts to Buy Settlement Date Value Unrealized Gain (Loss) 1,030,000 AUD for JPY 1/29/10 $922,890 $(24,020) 990,000 CAD for JPY 1/29/10 946,598 678 178,841,421 DKK for EUR 1/29/10 34,442,590 (1,464,778) 1,260,000 EUR for JPY 1/29/10 1,806,273 (94,084) 632 EUR for SEK 1/29/10 906 (20) 1,710,000 GBP for JPY 1/29/10 2,761,718 (79,156) 586,000,000 JPY for EUR 1/29/10 6,292,753 (197,719) 7,307,000 SEK for EUR 1/29/10 1,021,419 (24,419) 157,895,497 SEK for EUR 1/29/10 22,071,649 (720,719) 26,093,000 AUD for USD 1/29/10 23,379,589 (59,753) 720,000 CAD for USD 1/29/10 688,435 15,905 190,000 CAD for USD 1/29/10 181,670 2,501 140,000 CAD for USD 1/29/10 133,862 1,083 1,200,000 CHF for USD 1/29/10 1,160,216 (15,131) 1,470,000 CHF for USD 1/29/10 1,421,265 (24,305) 35,967 CHF for USD 1/29/10 34,775 67 170,000 CHF for USD 1/29/10 164,364 968 50,761,443 EUR for USD 1/29/10 72,769,067 (2,300,254) 1,230,000 EUR for USD 1/29/10 1,763,267 (55,063) 4,190,000 EUR for USD 1/29/10 6,006,575 (210,840) 1,650,000 EUR for USD 1/29/10 2,365,358 (87,169) 1,000,000 EUR for USD 1/29/10 1,433,550 (53,190) 1,250,000 EUR for USD 1/29/10 1,791,938 (82,400) 1,040,000 EUR for USD 1/29/10 1,490,892 (65,892) 2,400,000 EUR for USD 1/29/10 3,440,520 (131,856) 700,000 EUR for USD 1/29/10 1,003,485 (42,630) 2,940,000 EUR for USD 1/29/10 4,214,637 20,227 4,833,014 GBP for USD 1/29/10 7,805,511 (76,942) 870,000 GBP for USD 1/29/10 1,405,085 (36,993) 2,350,000 GBP for USD 1/29/10 3,795,344 (109,322) 500,000 GBP for USD 1/29/10 807,520 (30,535) 980,000 GBP for USD 1/29/10 1,582,739 (40,386) 860,000 GBP for USD 1/29/10 1,388,934 14,134 1,376,666,637 JPY for USD 1/29/10 14,783,315 (341,150) 15 International Bond Contracts to Buy Settlement Date Value Unrealized Gain (Loss) 251,000,000 JPY for USD 1/29/10 $ 2,695,360 $(55,575) 222,000,000 JPY for USD 1/29/10 2,383,944 (66,387) 125,000,000 JPY for USD 1/29/10 1,342,311 (58,485) 80,000,000 JPY for USD 1/29/10 859,079 (48,140) 110,841,912 NOK for USD 1/29/10 19,124,001 (342,781) 10,000,000 NOK for USD 1/29/10 1,725,340 (56,080) 8,000,000 NOK for USD 1/29/10 1,380,272 (19,039) 1,643,957 NZD for USD 1/29/10 1,191,491 (8,713) 140,000 NZD for USD 1/29/10 101,468 (220) 4,530,000 NZD for USD 1/29/10 3,283,208 10,292 8,090,000 NZD for USD 1/29/10 5,863,389 182,890 250,000 SEK for USD 1/29/10 34,947 (917) 790,000 SEK for USD 1/29/10 110,431 308 $265,373,950 $(6,776,010) (Value on Settlement Date $272,149,960) Notes to Schedule of Investments AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro Euribor Euro Interbank Offered Rate GBP British Pound JPY Japanese Yen MTN Medium Term Note NOK Norwegian Krone NZD New Zealand Dollar resets The frequency with which a securitys coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEK Swedish Krona USD United States Dollar VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. (1) Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $139,151,000. (2) The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 16 Statement of Assets and Liabilities DECEMBER 31, 2009 (UNAUDITED) Assets Investment securities, at value (cost of $1,718,369,092) $1,768,141,890 Foreign currency holdings, at value (cost of $18,996,726) 18,903,142 Receivable for capital shares sold 3,604,058 Receivable for forward foreign currency exchange contracts 7,429,982 Receivable for variation margin on futures contracts 105,938 Interest receivable 30,036,339 1,828,221,349 Liabilities Payable for investments purchased 13,383,996 Payable for capital shares redeemed 2,441,847 Payable for forward foreign currency exchange contracts 7,247,704 Payable for variation margin on futures contracts 73,500 Accrued management fees 1,209,283 Distribution fees payable 5,434 Service fees (and distribution fees  A Class and R Class) payable 23,991 24,385,755 Net Assets $1,803,835,594 See Notes to Financial Statements. 17 DECEMBER 31, 2009 (UNAUDITED) Net Assets Consist of: Capital paid in $1,734,682,199 Undistributed net investment income 2,000,277 Undistributed net realized gain on investment and foreign currency transactions 17,497,620 Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 49,655,498 $1,803,835,594 Investor Class Net assets $1,394,904,761 Shares outstanding 96,695,712 Net asset value per share $14.43 Institutional Class Net assets $304,210,769 Shares outstanding 21,100,412 Net asset value per share $14.42 A Class Net assets $95,559,055 Shares outstanding 6,641,391 Net asset value per share $14.39 Maximum offering price (net asset value divided by 0.955) $15.07 B Class Net assets $338,283 Shares outstanding 23,409 Net asset value per share $14.45 C Class Net assets $8,528,780 Shares outstanding 590,238 Net asset value per share $14.45 R Class Net assets $293,946 Shares outstanding 20,364 Net asset value per share $14.43 See Notes to Financial Statements. 18 Statement of Operations FOR THE SIX MONTHS ENDED DECEMBER 31, 2009 (UNAUDITED) Investment Income (Loss) Income: Interest $29,479,898 Expenses: Management fees 6,950,095 Distribution fees: B Class 1,083 C Class 17,579 Service fees: B Class 361 C Class 5,860 Distribution and service fees: A Class 125,667 R Class 527 Trustees fees and expenses 58,552 Other expenses 972 7,160,696 Net investment income (loss) 22,319,202 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions 5,405,049 Futures contract transactions 1,562,477 Foreign currency transactions 18,883,669 25,851,195 Change in net unrealized appreciation (depreciation) on: Investments (5,075,357) Futures contracts (759,829) Translation of assets and liabilities in foreign currencies 33,683,563 27,848,377 Net realized and unrealized gain (loss) 53,699,572 Net Increase (Decrease) in Net Assets Resulting from Operations $76,018,774 See Notes to Financial Statements. 19 Statement of Changes in Net Assets SIX MONTHS ENDED DECEMBER 31, 2009 (UNAUDITED) AND YEAR ENDED JUNE 30, 2009 Increase (Decrease) in Net Assets December 31, 2009 June 30, 2009 Operations Net investment income (loss) $22,319,202 $55,007,268 Net realized gain (loss) 25,851,195 10,338,188 Change in net unrealized appreciation (depreciation) 27,848,377 (106,288,630) Net increase (decrease) in net assets resulting from operations 76,018,774 (40,943,174) Distributions to Shareholders From net investment income: Investor Class (58,612,582) (60,876,073) Institutional Class (12,313,281) (10,199,248) A Class (3,967,628) (3,968,571) B Class (8,883) (6,286) C Class (140,276) (42,029) R Class (7,837) (1,257) From net realized gains: Investor Class  (22,068,782) Institutional Class  (3,027,750) A Class  (1,504,228) B Class  (3,188) C Class  (26,835) R Class  (651) Decrease in net assets from distributions (75,050,487) (101,724,898) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 134,817,676 (377,388,866) Net increase (decrease) in net assets 135,785,963 (520,056,938) Net Assets Beginning of period 1,668,049,631 2,188,106,569 End of period $1,803,835,594 $1,668,049,631 Undistributed net investment income $2,000,277 $54,731,562 See Notes to Financial Statements. 20 Notes to Financial Statements DECEMBER 31, 2009 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century International Bond Funds (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. International Bond Fund (the fund) is the sole fund issued by the trust. The fund is nondiversified under the 1940 Act. The funds investment objective is to seek high total return. The fund pursues its objective by investing in high-quality, non-dollar-denominated government and corporate debt securities issued outside the United States. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Security Valuations  Securities are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income less foreign taxes withheld, if any, is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 21 Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Trustees. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2006. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid quarterly, but may be paid less frequently. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. 22 Subsequent Events  Management has evaluated events or transactions that may have occurred since December 31, 2009, that would merit recognition or disclosure in the financial statements. This evaluation was completed through February 24, 2010, the date the financial statements were issued. 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.4925% to 0.6100% and the rates for the Complex Fee (Investor Class, A Class, B Class, C Class and R Class) range from 0.2500% to 0.3100%. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class of the fund for the six months ended December 31, 2009 was 0.81% for all classes except Institutional Class, which was 0.61%. Distribution and Service Fees  The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended December 31, 2009, are detailed in the Statement of Operations. Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, ACIS, and the trusts transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by JPMIM. The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended December 31, 2009, were $728,671,146 and $695,953,092, respectively. 23 4. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended December 31, 2009 Year ended June 30, 2009 Shares Amount Shares Amount Investor Class Sold 15,336,596 $ 228,493,318 26,395,241 $ 371,431,044 Issued in reinvestment of distributions 3,482,944 51,339,940 5,338,410 75,453,308 Redeemed (15,533,689) (231,222,592) (58,006,394) (797,652,223) 3,285,851 48,610,666 (26,272,743) (350,767,871) Institutional Class Sold 8,273,548 123,375,333 12,210,268 173,604,284 Issued in reinvestment of distributions 501,934 7,387,899 443,728 6,279,180 Redeemed (3,585,704) (53,451,467) (13,258,267) (184,181,565) 5,189,778 77,311,765 (604,271) (4,298,101) A Class Sold 1,735,384 25,840,657 2,772,369 38,984,210 Issued in reinvestment of distributions 245,066 3,602,136 370,978 5,228,463 Redeemed (1,814,796) (26,806,062) (4,951,082) (67,957,897) 165,654 2,636,731 (1,807,735) (23,745,224) B Class Sold 13,843 208,777 4,089 57,297 Issued in reinvestment of distributions 241 3,556 347 4,892 Redeemed (4,664) (68,008) (7,620) (103,971) 9,420 144,325 (3,184) (41,782) C Class Sold 408,501 6,127,197 172,495 2,428,880 Issued in reinvestment of distributions 4,902 72,040 3,313 46,989 Redeemed (18,928) (282,770) (79,547) (1,084,489) 394,475 5,916,467 96,261 1,391,380 R Class Sold 14,637 218,820 5,549 76,563 Issued in reinvestment of distributions 533 7,837 135 1,908 Redeemed (1,910) (28,935) (428) (5,739) 13,260 197,722 5,256 72,732 Net increase (decrease) 9,058,438 $ 134,817,676 (28,586,416) $(377,388,866) 24 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities and other financial instruments as of December 31, 2009: Level 1 Level 2 Level 3 Investment Securities Government Bonds  $1,498,334,846  Credit  190,519,732  Short-Term Investments  62,119,144  Temporary Cash Investments $4,168 17,164,000  Total Value of Investment Securities $4,168 $1,768,137,722  Other Financial Instruments Forward Foreign Currency Exchange Contracts  $182,278  Futures Contracts $(106,008)   Total Unrealized Gain (Loss) on Other Financial Instruments $(106,008) $182,278  6. Derivative Instruments Foreign Currency Risk  The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a funds exposure to foreign currency exchange rate fluctuations, or to shift exposure to the fluctuations in the value of foreign currencies from one foreign currency to another foreign currency. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily using prevailing exchange rates. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the 25 forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments is indicative of the funds typical volume during the period. Interest Rate Risk  The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments is indicative of the funds typical volume during the period. Value of Derivative Instruments as of December 31, 2009 Asset Derivatives Liability Derivatives Location on Statement Location on Statement Type of Derivative of Assets and Liabilities Value of Assets and Liabilities Value Foreign Currency Risk Receivable for forward foreign Payable for forward foreign currency exchange contracts $7,429,982 currency exchange contracts $7,247,704 Interest Rate Risk Receivable for variation margin Payable for variation margin on futures contracts 105,938 on futures contracts 73,500 $7,535,920 $7,321,204 Effect of Derivative Instruments on the Statement of Operations for the Six Months Ended December 31, 2009 Change in Net Unrealized Net Realized Gain (Loss) Appreciation (Depreciation) Location on Statement Location on Statement Type of Derivative of Operations of Operations Foreign Currency Risk Net realized gain (loss) on $4,585,800 Change in net unrealized $1,058,261 foreign currency transactions appreciation (depreciation) on translation of assets and liabilities in foreign currencies Interest Rate Risk Net realized gain (loss) on 1,562,477 Change in net unrealized (759,829) futures contract transactions appreciation (depreciation) on futures contracts $6,148,277 $ 298,432 26 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the six months ended December 31, 2009, the fund did not utilize the program. 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of foreign currency gains, certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $1,719,854,080 Gross tax appreciation of investments $ 83,300,674 Gross tax depreciation of investments (35,012,864) Net tax appreciation (depreciation) of investments $ 48,287,810 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of June 30, 2009, the fund had accumulated capital losses of $(3,310,422), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire in 2017. As of June 30, 2009, the fund had a capital loss deferral of $(4,571,814) which represents net capital losses incurred in the eight-month period ended June 30, 2009. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 27 10. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown has recently succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. Because ACC is the parent corporation of each funds investment advisor, the change of trustee is considered a technical assignment of each funds investment advisory and subadvisory agreements. Under the 1940 Act, an assignment requires the automatic termination of such agreements, making the approval of new agreements necessary. On February 18, 2010, the Board of Trustees approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. The interim agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. New agreements, also expected to be substantially identical to the terminated agreements, will be submitted for shareholder approval in the coming weeks. 28 Financial Highlights International Bond Investor Class For a Share Outstanding Throughout the Years Ended June 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $14.38 $15.13 $13.69 $13.78 $13.03 $14.76 $13.64 Income From Investment Operations Net Investment Income (Loss) 0.19 0.43 0.45 0.20 0.34 0.30 0.36 Net Realized and Unrealized Gain (Loss) 0.50 (0.43) 1.58 (0.26) 0.73 (1.49) 1.40 Total From Investment Operations 0.69  2.03 (0.06) 1.07 (1.19) 1.76 Distributions From Net Investment Income (0.64) (0.54) (0.59) (0.03) (0.31) (0.41) (0.59) From Net Realized Gains  (0.21)   (0.01) (0.13) (0.05) Total Distributions (0.64) (0.75) (0.59) (0.03) (0.32) (0.54) (0.64) Net Asset Value, End of Period $14.43 $14.38 $15.13 $13.69 $13.78 $13.03 $14.76 Total Return 4.72% 0.16% 15.03% (0.45)% 8.25% (8.23)% 13.10% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.82% 0.83% 0.82% 0.83% 0.82% 0.82% 0.83% Ratio of Net Investment Income (Loss) to Average Net Assets 2.48% 3.05% 3.01% 2.95% 2.51% 2.17% 2.60% Portfolio Turnover Rate 43% 64% 74% 37% 206% 226% 104% Net Assets, End of Period (in thousands) $1,394,905 $1,343,268 $1,811,299 $1,440,762 $1,317,505 $1,040,576 $976,828 (1) Six months ended December 31, 2009 (unaudited). (2) January 1, 2007 through June 30, 2007. The funds fiscal year end was changed from December 31 to June 30, resulting in a six-month annual reporting period. For the years before June 30, 2007, the funds fiscal year end was December 31. (3) Certain distributions in 2004 were reclassified between net investment income and net realized gains to conform to current presentation. (4) Computed using average shares outstanding throughout the period. (5) Per-share amount was less than $0.005. (6) Total return assumes reinvestment of net reinvestment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (7) Annualized. See Notes to Financial Statements. 29 International Bond Institutional Class For a Share Outstanding Throughout the Years Ended June 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $14.39 $15.15 $13.70 $13.78 $13.04 $14.77 $13.37 Income From Investment Operations Net Investment Income (Loss) 0.20 0.46 0.48 0.21 0.35 0.36 0.17 Net Realized and Unrealized Gain (Loss) 0.50 (0.44) 1.58 (0.26) 0.74 (1.52) 1.84 Total From Investment Operations 0.70 0.02 2.06 (0.05) 1.09 (1.16) 2.01 Distributions From Net Investment Income (0.67) (0.57) (0.61) (0.03) (0.34) (0.44) (0.57) From Net Realized Gains  (0.21)   (0.01) (0.13) (0.04) Total Distributions (0.67) (0.78) (0.61) (0.03) (0.35) (0.57) (0.61) Net Asset Value, End of Period $14.42 $14.39 $15.15 $13.70 $13.78 $13.04 $14.77 Total Return 4.78% 0.34% 15.29% (0.34)% 8.43% (7.98)% 15.25% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.62% 0.63% 0.62% 0.63% 0.62% 0.62% 0.63% Ratio of Net Investment Income (Loss) to Average Net Assets 2.68% 3.25% 3.21% 3.15% 2.71% 2.37% 2.88% Portfolio Turnover Rate 43% 64% 74% 37% 206% 226% 104% Net Assets, End of Period (in thousands) $304,211 $228,895 $250,179 $109,350 $88,812 $6,329 $1,263 (1) Six months ended December 31, 2009 (unaudited). (2) January 1, 2007 through June 30, 2007. The funds fiscal year end was changed from December 31 to June 30, resulting in a six-month annual reporting period. For the years before June 30, 2007, the funds fiscal year end was December 31. (3) August 2, 2004 (commencement of sale) through December 31, 2004. (4) Certain distributions in 2004 were reclassified between net investment income and net realized gains to conform to current presentation. (5) Computed using average shares outstanding throughout the period. (6) Total return assumes reinvestment of net reinvestment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (7) Annualized. (8) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended December 31, 2004. See Notes to Financial Statements. 30 International Bond A Class For a Share Outstanding Throughout the Years Ended June 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $14.33 $15.07 $13.67 $13.77 $13.01 $14.75 $13.62 Income From Investment Operations Net Investment Income (Loss) 0.17 0.39 0.41 0.18 0.30 0.27 0.32 Net Realized and Unrealized Gain (Loss) 0.49 (0.43) 1.54 (0.26) 0.74 (1.51) 1.42 Total From Investment Operations 0.66 (0.04) 1.95 (0.08) 1.04 (1.24) 1.74 Distributions From Net Investment Income (0.60) (0.49) (0.55) (0.02) (0.27) (0.37) (0.56) From Net Realized Gains  (0.21)   (0.01) (0.13) (0.05) Total Distributions (0.60) (0.70) (0.55) (0.02) (0.28) (0.50) (0.61) Net Asset Value, End of Period $14.39 $14.33 $15.07 $13.67 $13.77 $13.01 $14.75 Total Return 4.54% (0.08)% 14.50% (0.57)% 8.03% (8.47)% 12.93% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.07% 1.08% 1.07% 1.08% 1.07% 1.07% 1.08% Ratio of Net Investment Income (Loss) to Average Net Assets 2.23% 2.80% 2.76% 2.70% 2.26% 1.92% 2.35% Portfolio Turnover Rate 43% 64% 74% 37% 206% 226% 104% Net Assets, End of Period (in thousands) $95,559 $92,778 $124,844 $72,787 $65,452 $61,663 $42,736 (1) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. (2) Six months ended December 31, 2009 (unaudited). (3) January 1, 2007 through June 30, 2007. The funds fiscal year end was changed from December 31 to June 30, resulting in a six-month annual reporting period. For the years before June 30, 2007, the funds fiscal year end was December 31. (4) Certain distributions in 2004 were reclassified between net investment income and net realized gains to conform to current presentation. (5) Computed using average shares outstanding throughout the period. (6) Total return assumes reinvestment of net reinvestment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (7) Annualized. See Notes to Financial Statements. 31 International Bond B Class For a Share Outstanding Throughout the Years Ended June 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $14.33 $15.05 $14.55 Income From Investment Operations Net Investment Income (Loss) 0.11 0.29 0.22 Net Realized and Unrealized Gain (Loss) 0.50 (0.44) 0.69 Total From Investment Operations 0.61 (0.15) 0.91 Distributions From Net Investment Income (0.49) (0.36) (0.41) From Net Realized Gains  (0.21)  Total Distributions (0.49) (0.57) (0.41) Net Asset Value, End of Period $14.45 $14.33 $15.05 Total Return 4.18% (0.88)% 6.38% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.82% 1.83% 1.82% Ratio of Net Investment Income (Loss) to Average Net Assets 1.48% 2.05% 1.96% Portfolio Turnover Rate 43% 64% 74% Net Assets, End of Period (in thousands) $338 $201 $258 (1) Six months ended December 31, 2009 (unaudited). (2) September 28, 2007 (commencement of sale) through June 30, 2008. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net reinvestment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended June 30, 2008. See Notes to Financial Statements. 32 International Bond C Class For a Share Outstanding Throughout the Years Ended June 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $14.33 $15.05 $14.55 Income From Investment Operations Net Investment Income (Loss) 0.11 0.28 0.22 Net Realized and Unrealized Gain (Loss) 0.50 (0.43) 0.69 Total From Investment Operations 0.61 (0.15) 0.91 Distributions From Net Investment Income (0.49) (0.36) (0.41) From Net Realized Gains  (0.21)  Total Distributions (0.49) (0.57) (0.41) Net Asset Value, End of Period $14.45 $14.33 $15.05 Total Return 4.18% (0.88)% 6.38% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.82% 1.83% 1.82% Ratio of Net Investment Income (Loss) to Average Net Assets 1.48% 2.05% 1.93% Portfolio Turnover Rate 43% 64% 74% Net Assets, End of Period (in thousands) $8,529 $2,806 $1,497 (1) Six months ended December 31, 2009 (unaudited). (2) September 28, 2007 (commencement of sale) through June 30, 2008. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net reinvestment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended June 30, 2008. See Notes to Financial Statements. 33 International Bond R Class For a Share Outstanding Throughout the Years Ended June 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $14.35 $15.09 $14.55 Income From Investment Operations Net Investment Income (Loss) 0.15 0.34 0.28 Net Realized and Unrealized Gain (Loss) 0.49 (0.42) 0.69 Total From Investment Operations 0.64 (0.08) 0.97 Distributions From Net Investment Income (0.56) (0.45) (0.43) From Net Realized Gains  (0.21)  Total Distributions (0.56) (0.66) (0.43) Net Asset Value, End of Period $14.43 $14.35 $15.09 Total Return 4.49% (0.40)% 6.76% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.32% 1.33% 1.32% Ratio of Net Investment Income (Loss) to Average Net Assets 1.98% 2.55% 2.45% Portfolio Turnover Rate 43% 64% 74% Net Assets, End of Period (in thousands) $294 $102 $28 (1) Six months ended December 31, 2009 (unaudited). (2) September 28, 2007 (commencement of sale) through June 30, 2008. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net reinvestment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended June 30, 2008. See Notes to Financial Statements. 34 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Form N-Q is available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 35 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The JPMorgan Global Traded Government Bond Index (JPM GTGBI) is a market-capitalization weighted index consisting of regularly traded, fixed-rate government bonds from certain developed foreign countries in North America, Europe, Asia, and Australia. The JPMorgan Government Bond Index  Global (GBI Global), excluding U.S. is a market-capitalization weighted index consisting of returns from investing in 13 developed government bond markets with the U.S. excluded. The fund benchmark is the JPM GTGBI with the U.S. excluded and Japan weighted at 15%. 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century International Bond Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-67555N ITEM 2. CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrants board. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) (1 ) Not applicable for semiannual report filings. (a) (2 ) Separate certifications by the registrants principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a) (3 ) Not applicable. (b) A certification by the registrants chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century International Bond Funds By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: February 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: February 26, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: February 26, 2010
